Modified February 16, 1915.
On Rehearing.
(146 Pac. 475.)
On rehearing, briefs were submitted by Mr. Robert M. Duncan, Mr. John R. Wheeler, Messrs. Teal, Minor & Winfree and Mr. John W. McCulloch, with oral arguments by Mr. Duncan, Mr. Wirt Minor and Mr. McCulloch.
In Banc.
Mr. Justice Bean
delivered the opinion of the court.
49. In regard to the date of relative priority of the company or Lockett Ditch of the claimant Willow River Land & Irrigation Company which was reserved for further consideration, we note that in its statement and proof the years 1872, 1873 and 1874 are the dates given when the water was first used for irrigation from the above ditch and others. In the statement of *656the enlargements and completion of the ditch we find the following:
“The waters were appropriated in 1876 in said ditch covering about 40 acres of land. The second year it was increased to 80 acres, and the third year was completed to its present capacity, which supplied water for 11 claimants, and consisted of 50 shares. * * ”
This, taken in connection with the main statement, evidently refers to the extension of the ditch beyond Phipps Creek.
Mr. ¥m. Boswell, a witness for the Willow River Land & Irrigation Company, testified (Book B, p. 79) to the effect that he surveyed the company or Lockett Ditch in the fall or winter of 1873 for the purpose of draining swamp land of Joseph Cole, who also had land to be irrigated; that they got the water through to Phipps Creek the next season; that three or four years afterward it was extended and a number of farmers used the ditch from which to irrigate. Mr. C. E. Boswell, witness for claimant, testified (Book B, p. 468) that he had known the ditch since 1873, and that it had been used since that time; that he had followed it down a distance in going to a neighbor’s house. Mr. Leonard Cole, witness for plaintiff, who settled in the valley in 1872, testified (Book B, p. 429 et seq.), in substance, that the company ditch was constructed below Cole’s Ditch; that it was started about 1872, completed about halfway down in 1873, and extended and completed in 1877. It was shown on cross-examination that in 1891, in the case of Cole and Kendall v. Logan, Cole testified as follows:
“Q. What, if anything, do you know about a company or corporation ditch — ditch being taken out of Willow Creek and located upon Logan’s homestead?
*657“A. In the year 1877 there was a ditch taken ont on Logan’s homestead. It was a company or corporation ditch. * *
“Q. What year was it built in?
“A. 1877.”
The witness did not then testify that the work was commenced in 1872 or 1873. He stated that the ditch concerning which he testified was the same as the one now referred to as the company or Lockett Ditch. Mr. C. M. Foster, a civil engineer of Baker, testified (Book B, p. 526) that he saw them working on the company ditch near the head or lower down the valley, he thought, about 1874. W. B. Lofton testified (Book B, p. 482) that his father settled on the creek in 1875, and he became acquainted with the company ditch at that time; that the water ran down to Phipps Creek, then down that creek, and was taken out below; that his father while there irrigated 75 or 80 acres on the Nick Oik place; that he moved away in 1878, and the next year or so the ditch was extended below Phipps Creek. C. D. Davis, witness on the other side, testified (Book A, p. 938) to the effect that he lived on land now covered by the ditch in 1876 and 1877, and that he thought the ditch was constructed part way in the latter year; that 25 or 30 acres were irrigated from the lower ditch, and the amount was increased from year to year. Mr. J. T. Logan, who appears to be acquainted with the early settlement of the valley, testified (Book A, p. 945) that the company ditch was constructed in 1877 or 1878, and finished from Phipps Creek on down in 1883. It therefore appears that some of the witnesses, in referring to the company or Lockett Ditch, have in mind the construction of the ditch from the Logan place to Phipps Creek, and others *658from Phipps Creek on beyond. The places in the valley down below the Cole and Logan farms seem to have been settled npon later than those named. It appears that the settlement in this vicinity proceeded from the places mentioned on down the valley. Mr. W. J. Scott, who came to the creek in 1878, states that the company ditch was then down to Phipps Creek, and about 80 acres were irrigated. It is stipulated that the ditch was made from Phipps Creek down in 1882, but there was a lower ditch to which testimony had already been given. A careful re-examination of the evidence leads us to believe that the company or Lockett Ditch was commenced and constructed to. Phipps Creek in 1873; that from 60 to 100 acres were irrigated therefrom; and that when this ditch was started several of the quarter sections of land beyond Phipps Creek had not been settled upon, or had only a small cabin thereon without the land being improved. It does not appear that the appropriation was at first made for unoccupied land, or for that farther down the valley than Phipps Creek. Subsequently, and not earlier than 1877, the ditch was taken out of Phipps Creek about one quarter of a mile below where the company ditch emptied into that stream and constructed beyond. It was afterward placed upon higher ground and extended. We therefore conclude that the lands served from the company or Lockett Ditch between the intake thereof to Phipps Creek are entitled to a date of relative priority of 1873, and the lands served from the extension thereof beyond Phipps Creek are entitled to a date of relative priority of 1877, each of these subdivisions of land to be tabulated by the water board.
*659Malheur Irrigation Company, Limited.
50. R. C. McKinney made a filing June 10, 1906, on wliat is known as the Beers reservoir site. Notice of the appropriation of 25,000 cubic-feet per second of the flood waters of Willow Creek was filed in the office of the state engineer, posted at‘the proposed point of diversion on Willow Creek, and recorded in the records of water rights in Malheur County. (Exhibit No. 65, Book 4; Testimony, Book A, p. 870.) By deed of July 1, 1907, filed for record in that county July 26, 1908, McKinney conveyed all his rights by virtue of such notice of appropriation to the Malheur Irrigation Company. The company made a filing March 1,1906, on the same site as the Beers reservoir. The Willow River Land & Irrigation Company initiated its rights by filing a notice of appropriation on April 7, 1908. It is contended by this company that the filings made upon the Beers reservoir site have been abandoned, and should be canceled.
The act of 1905 (Section 6625, L. O. L.) under the provisions of which R. C. McKinney and the Malheur Irrigation Company filed upon the Beers reservoir site, is, in effect, an amendment of the act of 1891 (Section 4993 et seq., B. & C. Comp.). The later act enlarged the scope of the former, and granted to persons, as well as to corporations, the privilege of appropriating water by posting and recording a notice and making application to the state engineer. Section 6533, L. O. L., which was repealed in 1913 (Laws 1913, p. 138), provided that a corporation proposing to appropriate water should commence the actual construction of its proposed ditch or canal within six months from the date of the posting of the notice prescribed, and should prosecute the same without intermission (except as resulting from the act of Grod, the elements, *660or unavoidable casualty), until the same should be completed; that the actual capacity of the ditch or canal, when completed, should determine the extent of the appropriation; and that upon a compliance with the act the right to the use of the water appropriated should relate back to the date of posting the notice. Section 6546 states that the right to appropriate water may be lost by abandonment or neglect to use the same for a period of one year, but that the question of abandonment shall be one of fact to be tried and determined as other questions of fact. Under the present Water Code, by Section 6630, L. O. L., as amended by the Laws of 1913, page 277, it is provided that actual construction work shall begin within one year from the date of approval of the application and the construction of any proposed irrigation or other work shall thereafter be prosecuted with reasonable diligence, and be completed within a reasonable time as fixed in the permit, not to exceed five years from the date of such approval. Provision is made for an extension of time for good cause shown.
The statement of contest of the Willow River Land & Irrigation Company, so far as the same relates to the claim of the Malheur Irrigation Company, is a general one to the effect that the latter company has no right or claim to the use of the water of Willow Creek; that its claim is unfounded, false and fictitious. No reference is made to the filings in question or to the abandonment by the Malheur Irrigation Company. It is clear that abandonment does not take place, as a matter of law, without a trial of the facts. The water board disallowed the claim of the Malheur Irrigation Company, and that company filed exceptions in the Circuit Court upon the ground that the finding that it had forfeited and lost all rights to the waters of *661Willow Creek was not warranted or supported by the facts and was contrary to law and equity. The Circuit Court found adversely to the exceptor, and the company appeals therefrom.
51. It is urged upon rehearing by counsel for the Willow Eiver Land & Irrigation Company that the E. C. McKinney filing was never a part of the Malheur Irrigation Company system, .for the reason that the deed of July 1, 1907, conveying the same to the company, was not recorded until July 26, 1908, after the Willow Eiver Land & Irrigation Company had initiated its rights; that the construction work done under this filing was not sufficient to apprise the subsequent appropriator that the appropriation made by McKinney was being kept intact. The recording of the conveyance to the Malheur Irrigation Company would serve only to inform intending appropriators of the ownership thereof. The record of the notice of appropriation standing in the name of E. C. McKinney was notice, so far as such would impart information, that a right was claimed. We fail to see why one contemplating to make an appropriation from this stream should not heed the notice in the name o‘f McKinney just as much as he would if the record had shown that the right, was claimed by the Malheur Irrigation Company. McKinney was a stockholder and director in the company at the time he made the filing. He and Mr. Hoskins, who operated with him, after completing the survey of the Beers reservoir site in 1907, dug trenches for the reservoir dam, and, it is claimed, expended about $1,100 or $1,200. Mr. C. E. Brainard, at page 899, Book A, evidence, states as follows:
“I never knew the exact amount that was spent by them; I have been there and saw the work, and knew *662that there was trenches dng there, and that there was holes sunk down, bnt I never knew the exact amount that was done there.”
At page 887 et seq., Book A, we find the following evidence:
“Q. Mr. Brainard, I will call your attention to instruments Nos. 48 and 50 of Exhibit No. 43, being the water notice of filing and water appropriation of R. C. McKinney and the transfer to the Malheur Irrigation Company, Limited, and ask you what, if anything, your company has done to keep that appropriation, in making that appropriation good, and keeping your rights intact.
"A. There was quite a little work done there in the fall of 1907, 1908, and I am not sure about 1909; there might have been some work done there in 1909, but not to any great extent; simply work enough to protect any right the company might have in that locality.
“Q. Then that notice of location of the reservoir site is what has been known throughout this hearing as the Beers reservoir site?
“A. Yes, sir. * *
“Q. At the present time, Mr. Brainard, is that reservoir site and storage plant a part of your irrigation system?
“A. Yes, sir. When the original survey of the Malheur system was made a line was run from the upper end of Cow Valley into the South Fork of Willow Creek, and after figuring estimates of construction and the obstacles to be overcome, it was decided to be too expensive, and the company acquired this McKinney right and filing, anticipating making what they call the main storage reservoir, and it has been considered as a part of the system.
“Q. And this at the present time you consider your principal reservoir for the storage of flood water?
“A. We do.
“Q. In reference to that matter I will ask you if Mr. R. C. McKinney made application to the govern*663ment or Department of the Interior for a right of way for that reservoir?
“A. He did.
“Q. And that right of way and the different steps taken through the land office is the same that are evidenced by Exhibit No. 52, hereto introduced, and consisting of a letter, notice of suspension of action on the application of right of way of R. C. McKinney, the further notice of the department requiring the water rights to be furnished, which was to consist of the certificate of the state engineer as to the rights, and the third being a copy of the order of the department transmitting the map and the field-notes, same being approved and the order granting the right of way?
“A. It is.
‘ ‘ Q. Mr. Brainard, I will ask if your reason for doing no further work on that particular unit of your system is caused by the same disability that has prevented you from working on the other portion of your system?
“A. That question came up at a directors’ meeting of the Malheur Irrigation Company, and the best advice they got relative to the company was that the permanent injunction would restrain them from taking any measure or doing any work on Willow Creek, and that, of course, stopped work on that site.
“Q. And you have been holding the work on this particular reservoir she in abeyance, pending the further action on that injunction?
“A. We have.”
52. Further work was suspended on account of an injunction and delay in obtaining the right of way. The evidence in regard to this matter is somewhat general. It does not appear to have been seriously questioned at the time it was given. At the time of making its filing, the Willow River Land & Irrigation Company had constructive notice of the claim now made by the Malheur Irrigation Company, and it would *664seem that an inspection of the Beers reservoir site would have informed the people interested what work had been done on the dam indicating that the appropriation had not been abandoned, and that vested rights had accrued. The Willow River Land & Irrigation Company people seem to have ignored every obstacle, and to have determined to proceed and take any chances there might be of adverse consequences. From all that appears in the record we do not think that the McKinney or the Malheur. Irrigation Company abandoned the right conferred by virtue of these filings. Abandonment, as applied to a water appropriation, is a voluntary relinquishment of a known right. To constitute abandonment there must be a concurrence of the acts and intent. The mere intention to abandon, if not coupled with yielding up possession, or the cessation of use, is not sufficient; nor will nonuse alone, without an intention to abandon, be held to amount to an abandonment: Oviatt v. Big Four Min. Co., 39 Or. 118 (65 Pac. 811); 1 Wiel, Water Rights (3 ed.), §§ 567, 576; Hough v. Porter, 51 Or. 435 (95 Pac. 732, 98 Pac. 1083, 102 Pac. 728).
53. The reason for the cancellation of the McKinney filing earnestly urged by counsel for the Willow River Land & Irrigation Company is largely one of expediency and that such action will greatly accelerate the development of the country. The Water Code authorizes the state engineer, in passing upon applications, to take into consideration the public welfare. This should not be carried to the extent of effacing vested rights. In view of all the conditions, in order to both protect the rights of the claimants and as a safeguard against retarding the development of the section of country affected, we see no reason why the construction of the proposed works on the Beers reser*665voir site should not be commenced in good faith within six months from this date, and prosecuted with reasonable diligence to completion not later than January 1, 1918, unless for good cause shown such time should be extended.
54. Counsel for the "Willow River Land & Irrigation Company, upon rehearing, request that the rights of the Malheur Irrigation Company be defined more specifically and the dates of relative priority of the various rights be fixed. In Pringle Falls Power Co. v. Patterson, 65 Or. 474, 483 (128 Pac. 820, 132 Pac. 527), we had occasion to consider a water right initiated by posting notices of appropriation and the commencement of the construction of works not then completed. We there stated that the extent of the right that might eventually be obtained could not then be determined. So, in the case at bar, the final measurement of the appropriation of the claimant Malheur Irrigation Company will be the amount of water applied to a beneficial use. To constitute a valid appropriation of water three elements must always exist: (1) An intent to apply the water to some beneficial use existing at the time or contemplated in the future; (2) a diversion from the natural channel by means of a ditch, channel or other structure; and (3) the application of it within a rasonable time to some useful purpose: Low v. Rizor, 25 Or. 551, 557 (37 Pac. 82); Nevada Ditch Co. v. Bennett, 30 Or. 59 (45 Pac. 472, 60 Am. St. Rep. 777).
As we understand the record, the contracts of the Malheur Irrigation Company for supplying water for irrigation have not all been executed, and the works have not yet been completed. Whether the rights will relate back to the time of notice of appropriation will depend upon the diligence manifested in the prosecu*666tion and completion of the works. To pass upon the ultimate extent or date of relative priority of the right of appropriation which may or may not be perfected in the future would be to render a decision in advance of the transaction involved. This phase of the case, therefore, should be left for future determination by the water board, as the water is applied to a beneficial use. We are still without much light on the question as to the time to be allowed the Malheur Irrigation Company for the completion of its system and the application of the water to a beneficial use. As the board allowed the Willow River Land & Irrigation Company until January 1, 1918, it is probable that the same date will give the Malheur Irrigation Company sufficient time. Therefore our former opinion will be changed so as to grant until that date for the completion of the works and the application.of the water.
With these modifications, we adhere to our former opinion.
Former Opinion Modified on Rehearing.